                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

  RE TITANS LLC and STACY R. GINN,                §
                                                  §
                                                  §
                 Plaintiffs,                      §
                                                  §       Cause No. 4:20-cv-2332
                                                  §
  v.                                              §
                                                  §
                                                  §
  FORA FINANCIAL ADVANCE, LLC,                    §
  FORA FINANCIAL, LLC, AND                        §
  FINANCIAL AGENT SERVICES,                       §
                                                  §
                  Defendants.                     §



                                    COUNSEL OF RECORD


         Pursuant to Local Rule 81, Defendants Fora Financial Advance, LLC and Fora Financial,

 LLC (collectively “Fora Defendants”) file this list of all known counsel of record in connection

 with the removal of this action:

MARC TITTLEBAUM                                  KURT LANCE KROLIKOWSKI
State Bar No. 24028044                           State Bar No. 24074548
Tittlebaum Law Firm                              Southern District Number: 1146373
10680 Royal Cavins Drive                         RYAN B. BURNS
Conroe, Texas 77303                              State Bar No. 24116149
713.349.4275 – telephone                         Southern District Number: 3471171
(830) 626-9161 – facsimile                       LOCKE LORD LLP
marc@mmtlegal.com                                600 Travis Street, Suite 2800
                                                 Houston, Texas 77002-3095
COUNSEL FOR PLAINTIFFS                           (713) 226-1200 – telephone
                                                 (713) 223-3717 – facsimile
                                                 kkrolikowski@lockelord.com
                                                 ryan.burns@lockelord.com

                                                 COUNSEL FOR FORA FINANCIAL ADVANCE,
                                                 LLC AND FORA FINANCIAL, LLC




 COUNSEL OF RECORD                                                                         PAGE 1
 83124425v.1
